HEDRICK. Judge.
Counsel for defendant Timothy Bolden concedes in his brief that he can find no error, but requests this court to review the record. Since no assignments of error are brought forward and argued in defendant’s brief, no question is presented for review. State v. McMorris, 290 N.C. 286, 225 S.E. 2d 553 (1976). The defendant Timothy Bolden had a fair trial free from prejudicial error.
*707Defendants, Levi Simmons and Joe Louis Simmons, contend the court erred in denying their motions for judgment as of nonsuit. When all the evidence is considered in the light most favorable to the State, it is obviously sufficient to require submission of the cases to the jury, and to support the verdicts.
Defendant, Joe Louis Simmons, contends the court erred in denying his motion to suppress Nola’s and Wasson’s in-court identification of him as one of the robbers. Defendant argues that the in-court identification was tainted by impermissibly suggestive pre-trial identification procedures. The trial court held a voir dire to determine the admissibility of the witnesses’ in-court identifications. At voir dire the State offered evidence tending to show the following:
On 17 June 1976 Nola and Wasson were the victims of a robbery by four black males on Kerr Street in Jacksonville. The area was well lighted with street lights. The victims gave police officers a description of their assailants, and later that evening were taken to the police station and shown defendant Joe Simmons’ photograph along with several other photographs. Wasson identified defendant’s photograph as that of one of the alleged robbers. Nola was unable to identify defendant’s photograph. Wasson observed defendant in a “show up” but was unable at that time to identify him as one of the robbers. Defendant who had not been placed under arrest was released. Later in the evening Nola and Wasson were being driven back to the Camp LeJeune in a military van when they saw all three defendants walking beside the street. Upon seeing the three defendants together both Wasson and Nola recognized the defendants as the robbers. The police subsequently arrested the defendants. Both victims identified defendant in court as one of the robbers.
After voir dire the court found the facts to be substantially as set out above and concluded that the witnesses’ in-court identification of Joe Louis Simmons “was based on their observations of the defendant at the time of the robbery, his clothing . . . and subsequent observation of the defendant just shortly before he was arrested.”
The findings and conclusions made by the trial court upon voir dire are conclusive on appeal if supported by competent evidence. State v. Tuggle, 284 N.C. 515, 201 S.E. 2d 884 (1974). *708In the present case the court’s conclusion that the witnesses’ in-court identifications of defendant were based upon their observation of him at the scene of the crime and later walking beside the street with the other two defendants is sufficient to allow the identifications into evidence. State v. Henderson, 285 N.C. 1, 203 S.E. 2d 10 (1974). This conclusion is supported by the findings of fact which are based upon competent evidence in the record. The assignment of error upon which this contention is based is not sustained.
Finally defendant, Joe Louis Simmons, contends the trial court erred in its instructions to the jury by charging the jury as to elements of larceny from the person with respect to defendant, Timothy Bolden, but not repeating the same as to defendant, Joe Louis Simmons.
The State prosecuted defendant, Joe Louis Simmons, upon the theory that he aided and abetted the principal defendant Bolden, in committing larceny from the person. The court adequately and properly instructed the jury as to what it must find to convict Bolden as the principal. It then instructed the jury in order to find defendant, Joe Louis Simmons, guilty of larceny from the person it must find that Bolden is guilty of larceny from a person, and that Simmons aided and abetted him in the commission of that crime. The court then adequately and properly instructed the jury on the law of aiding and abetting.
We find no error in the court’s instructions to the jury with respect to defendant, Joe Louis Simmons.
We hold that each defendant had a fair trial free from prejudicial error.
No error.
Chief Judge Brock and Judge Martin concur.